Opinion by
Johnson, J.
At the trial it was stipulated that the issue herein is similar in all material respects to that involved in United States v. Browne Vintners Co., Inc. (34 C. C. P. A. 112, C. A. D. 351) and that the merchandise, consisting of 20% dozen pins, item 1307, from case H. R. 642, was not in fact imported. In accordance with stipulation of counsel and following the decision cited it was held that duty is not assessable upon the 20% dozen pins, item 1307, missing from case H. R. 642. The protest was sustained to this extent.